DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed on 01/19/2021 in response to the Non-Final Rejection mailed on 08/19/2020 is acknowledged and entered into the record.
	Applicant’s remarks filed on 01/19/2021 in response to the Non-Final Rejection mailed on 08/19/2020 have been entered into the record, fully considered, and found to be persuasive to overcome at least one of the rejections and/or objections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Withdrawn Claim Rejections - 35 USC § 101
	The rejection of claims 7 and 17 under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more is withdrawn in view of the amendment to the claims to recite “the methionine at the N-terminus is not deleted and the second serine from the N-terminus is not modified”, which is sufficient to transform the kit into something that is markedly different structurally than a product that is found in nature.
Withdrawn Claim Rejections - 35 USC § 102
	The rejection of claims 7, 17, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Maatman et al. (Biochimica et Biophysica Acta, 1994; cited on IDS filed on 11/07/2018) as evidenced by Yan et al. (Journal of Lipid Research, 2009; cited on IDS filed 11/07/2018), GenBank NP_001434.1 (GenBank, 2015; cited on PTO-892 mailed 12/11/2019) and GenBank GenBank, 2014; cited on PTO-892 mailed 12/11/2019) is withdrawn in view of the amendment to the claims to recite when the fatty acid is arachidonic acid, the arachidonic acid is present in a molar amount 30 times or more the molar amount of the liver-type fatty acid-binding protein, and when the fatty acid is oleic acid, the oleic acid is present in a molar amount 300 times or more the molar amount of the liver-type fatty acid-binding protein.  The prior art of record neither teaches or suggests a kit comprising a liver-type fatty acid-binding protein with arachidonic acid present in a molar amount 30 times or more the molar amount of the protein and with oleic acid present in a molar amount 300 times or more the molar amount of the liver-type fatty acid binding protein.  
Withdrawn Claim Rejections - 35 USC § 103
	The rejection of claims 2 and 9-11 under 35 U.S.C. 103 as being unpatentable over Maatman et al. (Biochimica et Biophysica Acta, 1994; cited on IDS filed on 11/07/2018) in view of Yan et al. (Journal of Lipid Research, 2009; cited on IDS filed 11/07/2018) and Kim et al. (Protein Engineering, 2001; cited on IDS filed on 11/07/2018) as evidenced by GenBank NP_001434.1 (GenBank, 2015; cited on PTO-892 mailed 12/11/2019) and GenBank NP_036688.1 (GenBank, 2014; cited on PTO-892 mailed 12/11/2019) is withdrawn in view of the amendment to the claims to recite “wherein the recombinant liver-type fatty acid-binding protein comprises an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO:  1, wherein one or more methionines at positions 19, 74, and 113 have been substituted by non-polar amino acids other than methionine, and at least methionines at positions corresponding to positions 19 and 74 of the amino acid sequence of SEQ ID NO:  1 have been substituted by non-polar amino acids other than methionine”.   The 
	The rejection of claims 6, 16, and 19 under 35 U.S.C. 103 as being unpatentable over Maatman et al. (Biochimica et Biophysica Acta, 1994; cited on IDS filed on 11/07/2018) in view of Yan et al. (Journal of Lipid Research, 2009; cited on IDS filed 11/07/2018), Kim et al. (Protein Engineering, 2001; cited on IDS filed on 11/07/2018), and Marini et al. (Cell. Mol. Life Sci., 2005; examiner cited) as evidenced by GenBank NP_001434.1 (GenBank, 2015; cited on PTO-892 mailed 12/11/2019) and GenBank NP_036688.1 (GenBank, 2014; cited on PTO-892 mailed 12/11/2019) is withdrawn in view of the amendment to the claims cancelling claims 6, 16, and 19.
Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization of this examiner’s amendment was given in a telephonic interview with Mr. Robert Joynes, Reg. No. 54,842 on 02/05/2021.
	Please replace the claim set filed on 01/19/2021 with the following re-written claim set.
1. (Cancelled)
 
2.  (Currently Amended) A kit comprising a liver-type fatty acid-binding protein standard comprising a recombinant liver-type fatty acid binding protein, wherein the recombinant liver-type fatty acid-binding protein comprises an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO:  1, corresponding to positions 19 and 74 of the amino acid sequence of SEQ ID NO:  1 have been substituted by non-polar amino acids other than methionine.

3-6.  (Cancelled)

7.  (Currently Amended) A kit comprising a liver-type fatty acid-binding protein standard comprising:  at least one fatty acid selected from the group consisting of arachidonic acid and oleic acid; and a recombinant liver-type fatty acid-binding protein comprising an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO:  1, the methionine at the N-terminus is not deleted and the second serine from the N-terminus is not modified, and when the fatty acid is arachidonic acid, the arachidonic acid is present in a molar amount 30 times or more the molar amount of the liver-type fatty acid-binding protein, and when the fatty acid is oleic acid, the oleic acid is present in a molar amount 300 times or more the molar amount of the liver-type fatty acid-binding protein.

8.  (Cancelled)

9.  (Currently Amended) The kit of claim 2, wherein a variation range of a labeling intensity measured based on specific binding of a substance to the liver-type fatty acid-binding protein is 10% or less before and after storage at 37oC for 2 weeks,
	the variation range is expressed in units of % by (a labeling intensity of the liver-type fatty acid-binding protein standard after storage at 37 oC for 2 weeks/a labeling intensity of the liver-type fatty acid-binding protein standard after storage at 4oC or -80oC for 2 weeks) – (a labeling intensity of the liver-type fatty acid-binding protein standard before storage at 37oC for 2 weeks/a labeling intensity of the liver-type fatty acid-binding protein standard before storage at 4oC or -80oC for 2 weeks)| x 100.

10-11.  (Cancelled)

12.  (Currently Amended) A method of evaluating a liver-type fatty acid-binding protein standard, the method comprising:
	subjecting the liver-type fatty acid binding protein standard of claim 2 to an oxidation treatment and 
	comparing the coefficient of change in oxidation represented by the ratio of a measured value obtained from the liver-type fatty acid-binding protein standard from a liver-type fatty acid-binding protein standard that has not been subjected to the oxidation treatment.
from a liver-type fatty acid-binding protein standard, the method comprising: 
	
providing the liver-type fatty acid-binding protein standard of claim 2 and
	2, and 2,3-dinor-8-iso-prostaglandin F2 into the liver-type fatty acid-binding protein standard.

14.  (Currently Amended) A method of drawing a calibration curve for a liver-type fatty acid-binding protein the method comprising:
	providing the liver-type fatty acid-binding protein standard of claim 2;
	drawing a calibration curve based on the intensity of a label and the amount of 	the liver-type fatty acid-binding protein standard, wherein the intensity of the label 	is from an absorbance, an enzyme label intensity, fluorescence intensity, ultraviolet intensity, or radiation intensity.

15.  (Currently Amended) [[A]] The method of claim 14, further comprising quantifying the amount of a liver-type fatty acid-binding protein in a sample from the calibration curve. 

16. (Cancelled)

17.  (Currently Amended) The kit of claim 7, further comprising an adsorption preventing agent selected from the group consisting of BSA, casein, skimmed milk, and polyethylene glycol.

18.  (Currently Amended) The kit of claim 2, wherein in the recombinant liver-type fatty acid-binding protein, methionine at the N-terminus is not deleted and the second serine from the N-terminus is not modified.

19-20 (Cancelled)

21.  (Currently Amended) The kit of claim 7, wherein is in a molar amount 1000 times or more the molar amount of the liver-type fatty acid-binding protein.

22. (Currently Amended) The kit of claim 7, wherein is in a molar amount 50 times or more the molar amount of the liver-type fatty acid-binding protein.

23.  (Currently Amended) The kit of claim 2, wherein the methionines at positions 19, 74, and 113 have been substituted by 

24.  (New) A method of regulating the variation range of a measured value in a measurement from a liver-type fatty acid-binding protein standard, the method comprising: providing the liver-type fatty acid-binding protein standard of claim 7 and incorporating at least one fatty acid selected from the group consisting of arachidonic acid, oleic acid, 8-iso-prostaglandin F2, and 2,3-dinor-8-iso-prostaglandin F2 into the liver-type fatty acid-binding protein standard.

25.  (New) A method of drawing a calibration curve for a liver-type fatty acid-binding protein the method comprising:
	providing the liver-type fatty acid-binding protein standard of claim 7;
	drawing a calibration curve based on the intensity of a label and the amount of the liver-type fatty acid-binding protein standard, wherein the intensity of the label is from an absorbance, an enzyme label intensity, fluorescence intensity, ultraviolet intensity, or radiation intensity.

Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.  The following is an examiner’s statement of reasons of allowance.  Claims 2, 7, 9, 17-18, and 21-23 are drawn to a kit comprising a liver-type fatty acid-binding protein standard comprising a recombinant liver-type fatty acid binding protein, wherein the recombinant liver-type fatty acid-binding protein comprises an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO:  1, wherein one or more methionines at positions 19, 74, and 113 have been substituted by non-polar amino acids other than methionine, and at least methionines at Biochimica et Biophysica Acta, 1994; cited on IDS filed on 11/07/2018); however, Maatman et al. alone or in combination with other references fails to teach or suggest the specific liver-type fatty-acid binding protein as claimed.  Accordingly, the kits of 2, 7, 9, 17-18, and 21-23 are allowable over the prior art of record.  In as much as the methods of regulating the variation of range and methods of drawing a calibration curve require the liver-type fatty acid binding protein of claims 2 and 7, the methods of claims 13-14 and 24-25 are allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Election/Restriction
Claims 2, 7, 9, 17-18, and 21-23 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 10/01/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and III is withdrawn.  Claims 13-14 and 24-25, directed to methods of using the liver-type fatty acid binding protein no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Quick Path Information Disclosure Statement (QPIDS)
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has  implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656